NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                               File Name: 05a0314n.06
                                 Filed: April 26, 2005

                                            No. 03-2600

                            UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT

ROBIN BELLAMY,

          Plaintiff-Appellant,

v.                                                         ON APPEAL FROM THE UNITED
                                                           STATES DISTRICT COURT FOR
FRED FRITZ, GENERAL MOTORS                                 THE EASTERN DISTRICT OF
CORPORATION, MESA SERVICES, INC., and                      MICHIGAN
MESA RESOURCES, LLC,

          Defendants-Appellees.


                                                      /

Before:          MARTIN, COOK and LAY,* Circuit Judges.

          BOYCE F. MARTIN, JR., Circuit Judge. Plaintiff-appellant Robin Bellamy appeals the

district court’s grant of summary judgment in favor of the defendants on her hostile work

environment and retaliation claims brought pursuant to Title VII and Michigan’s Elliott Larsen Civil

Rights Act. For the following reasons, we AFFIRM the district court’s judgment.

          The facts of the alleged incidents of harassment are adequately described in the district

court’s opinion. In brief, Bellamy is a former employee of Mesa Services, Inc., a contract house that

supplied employees to the Big Three car manufacturers including General Motors. Bellamy alleges

that one of her co-workers, Fred Fritz, sexually harassed her, created a hostile work environment,



          *
        The Honorable Donald P. Lay, United States Circuit Judge for the Eighth Circuit, sitting by
designation.
No. 03-2600
Bellamy v. Fritz, et al.
Page 2

and that she was subsequently discharged in retaliation for her allegations. Bellamy points to several

contacts with Fritz which she claims entitled her to relief under Title VII and the Elliott Larsen Act.

                                                   I.

        We first address whether Bellamy’s Title VII claim is time barred. The district court found

that Bellamy’s Title VII hostile work environment claim was not timely filed and we agree.

        For federal courts to exercise jurisdiction over Title VII claims, the claimant must first

present the claim to the EEOC or equivalent state entity. Michigan’s Department of Civil Rights

is a state entity with authority to grant or seek relief with respect to such claims, and therefore any

claim filed with the Department of Civil Rights must be filed within three hundred days of the last

act that contributed to the creation of a hostile work environment. 42 U.S.C. § 2000e-5(e)(1). A

claim is not time barred if some of the allegations fall outside the three hundred day period — all

that is necessary is that the action be filed within three hundred days of the last act that contributed

to the creation of the alleged hostile work environment. Nat’l R.R. Passenger Corp. v. Morgan, 536
U.S. 101, 117-19 (2002).

        We conclude that the last allegedly sexually harassing incident occurred on April 3, 2001,

when Fritz asked Bellamy whether she would be taking the same vacation day as her husband.

While Bellamy refers to a subsequent incident — Fritz’s presence at a June 12, 2001 training

seminar — she admits that she had no contact with him and nothing harassing transpired. In

National R.R., the Supreme Court stated that “if an act on day 401 had no relation to the acts

between days 1-100, or for some other reason, such as certain intervening action by the employer,

was no longer part of the same hostile environment claim, then the employee can not recover for the
No. 03-2600
Bellamy v. Fritz, et al.
Page 3

previous acts, at least not by reference to the day 401 act.” Nat’l R.R., 536 U.S. at 118. We believe

that the June 12, 2001 incident “had no relation” to the prior alleged harassment, as Bellamy herself

admits that nothing happened between her and Fritz on June 12. In fact, she admits to not even

noticing that Fritz was at the same training.

         Bellamy did not file her charges with the Michigan Department of Civil Rights until March

25, 2002, which was three hundred-fifty-six days after the April 3, 2001 incident. The Title VII

hostile work environment claim was therefore not timely filed, and is procedurally barred.

                                                 II.

         With regard to Bellamy’s claim under the Elliott Larsen Act, we review the district court’s

decision granting summary judgment de novo. Gribcheck v. Runyon, 245 F.3d 547, 550 (6th Cir.

2001).    Summary judgment is only appropriate “if the pleadings, depositions, answers to

interrogatories, and admissions on file, together with the affidavits, if any, show that there is no

genuine issue as to any material fact and that the moving party is entitled to a judgment as a matter

of law.” Fed. R. Civ. P. 56(c). When deciding an appeal from a grant of summary judgment, this

Court reviews the evidence and draws reasonable inferences in favor of the nonmoving party. See

Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986).

         The Michigan Supreme Court has stated that a claim under the Elliott Larsen Act requires

the plaintiff to demonstrate (1) membership in a protected group; (2) being subjected to

communications or conduct on the basis of sex; (3) unwelcome sexual conduct or communication;

(4) unwelcome sexual conduct or communication that was intended to or in fact did substantially

interfere with the employee’s employment or created an intimidating, hostile, or offensive work
No. 03-2600
Bellamy v. Fritz, et al.
Page 4

environment; and (5) respondeat superior. Chambers v. Trettco, Inc., 614 N.W.2d 910, 915 (Mich.

2000) (citing Radtke v. Everett, 501 N.W.2d 155, 162 (Mich. 1993)).

        “An objective reasonableness standard must be utilized to determine whether a hostile work

environment exists under the Michigan Civil Rights Act” and “[a] hostile work environment claim

is actionable only when, in the totality of the circumstances, the work environment is so tainted by

harassment that a reasonable person would have understood that the defendant’s conduct or

communication had either the purpose or effect of substantially interfering with the plaintiff’s

employment, or subjecting the plaintiff to an intimidating, hostile, or offensive work environment.”

Radtke, 501 N.W.2d at 169. Moreover, the Michigan Supreme Court has made clear that unlike

Title VII, a claim under the Elliott Larsen Act for a sexually hostile work environment is not

cognizable unless the harassment is sexual in nature. Haynie v. Michigan, 664 N.W.2d 129, 131

(Mich. 2003).

        Furthermore, when the alleged harasser is not the claimant’s supervisor, “[u]nder the

Michigan Civil Rights Act, an employer may avoid liability if it adequately investigated and took

prompt and appropriate remedial action upon notice of the alleged hostile work environment.”

Radtke, 501 N.W.2d at 168. “The bottom line is that, in cases involving a hostile work environment

claim, a plaintiff must show some fault on the part of the employer. That is the essence of Radtke’s

requirement that a plaintiff prove that the employer failed to take prompt and adequate remedial

action upon notice of the creation of a hostile work environment.” Chambers, 614 N.W.2d at 916

(internal citations and quotation marks omitted) (emphasis in original). Thus, an employer cannot
No. 03-2600
Bellamy v. Fritz, et al.
Page 5

be held liable for conduct that occurred prior to the employer becoming aware of the problem. See

id.

        We need not decide whether Fritz’s actions constituted a hostile working environment,

because we conclude that General Motors and Mesa took prompt and adequate remedial action upon

learning of the alleged harassment. After the alleged phone call in April 2000, General Motors

immediately set up a meeting with Fritz, counseled him, sent him to sexual harassment training, and

instructed him to have no non-business related contacts with Bellamy. Bellamy admits that Fritz

complied with these instructions and she had no further non-business related contacts with him.

After Fritz wished Bellamy a “Happy Valentine’s Day” and did his Elvis impression, General

Motors relieved Fritz of his responsibility for collecting Bellamy’s time sheets. After the final

incident, when Fritz asked Bellamy if she was taking the same vacation day as her husband, General

Motors and Mesa investigated her complaints, instructed Fritz to have no contact with Bellamy

whatsoever, and relieved him of all administrative duties related to her time sheets and vacation

schedule.1


        1
         General Motors sent Bellamy a letter at the conclusion of its investigation apprising her of
the results. It stated:

        General Motors has completed its investigation with regard to the various claims by
        you relative to Fred Fritz. As a result, Mr. Fritz has been permanently relieved of
        any responsibility for your timesheets and all other duties related to your contract
        assignment. He has also been instructed that he is to have no further contact with
        you in the workplace, and there appears to be no reason why he should have need for
        any contact. He has been counseled regarding harassment in the workplace. Should
        there be any further unwelcome contact between you and Mr. Fritz, I would
        encourage you to contact us immediately. If I am not available, you may speak to
        Barb Vettraino. I would emphasize that we take all allegations of harassment
        seriously, and we will take all steps necessary to ensure that our employees are
No. 03-2600
Bellamy v. Fritz, et al.
Page 6

        The record demonstrates that after each complaint, General Motors’s Human Resources

Department responded and took prompt remedial action. In Chambers, the Michigan Supreme Court

held that the inquiry is “whether the action reasonably served to prevent future harassment of the

plaintiff,” 614 N.W.2d at 919, and this Court has held that “an appropriate corrective response will

vary according to the frequency and severity of the alleged harassment,” Bell v. Chesapeake & Ohio

Railway Co., 929 F.2d 220, 224 (6th Cir. 1991). Moreover, in Blankenship v. Parke Care Centers,

Inc., this Court stated that “[w]hen an employer responds with good-faith remedial action, we cannot

say that the employer has itself committed an act of discrimination . . . . When an employer

implements a remedy, it can be liable for sex discrimination in violation of Title VII only if that

remedy exhibits such indifference as to indicate an attitude of permissiveness that amounts to

discrimination.” 123 F.3d 868, 873 (6th Cir. 1997).

        The actions taken here by General Motors and Mesa can hardly be characterized as

exhibiting permissiveness and indifference sufficient to demonstrate fault under the standards set

forth by the Michigan Supreme Court. Thus, we conclude that Bellamy has failed to make out a

prima facie case of sex discrimination based on a sexually hostile work environment under

Michigan’s Elliott Larsen Act.

                                                III.

        Bellamy’s final claim is that she was discharged in retaliation for engaging in protected

activity in violation of Title VII and the Elliott Larsen Act. In 2000 and 2001, General Motors




        working in a positive work environment . . . . If you have any questions or concerns
        regarding this matter, please do not hesitate to call.
No. 03-2600
Bellamy v. Fritz, et al.
Page 7

reduced the number of employees and released numerous contract employees, including every

contract employee that worked for North American Operations, which was housed in the same

facility as Powertrain where Bellamy worked. Bellamy testified that while the North American

Operations employees were being released, there was a general concern among those at Powertrain

that they would be let go too.

        After receiving the letter from General Motors’s Human Resources Department in May 2001,

Bellamy consulted a lawyer and made it known to her co-workers and supervisors that she intended

to sue General Motors. It was not until November 29, 2001, however, that Bellamy’s attorney sent

a letter to General Motors asking to reopen their investigation into Fritz’s conduct. That letter stated

that the attorney had been retained “to investigate a possible sexual harassment/hostile work

environment claim against General Motors Corporation” and that Bellamy found General Motors’s

remedial actions in response to her complaints to be insufficient. Bellamy stated at deposition that

because of her attorney’s letter, “I had been convinced, by myself and pretty much everyone I

worked with, that because I had made it known I was suing, that GM wasn’t going to fire [me], that

[I’m] safe now.” On January 14, 2002, however, a Mesa representative notified Bellamy that

General Motors had terminated her contract employment. A General Motors salaried employee, Vic

Huber, was transferred to Bellamy’s former position. On the day that Bellamy was let go, four

hundred other employees, both contract and General Motors employees, were also let go, including

Fritz, who was transferred to another facility.

        In Moore v. Kuka Welding Sys., 171 F.3d 1073, 1080 (6th Cir. 1999), this Court summarized

the requirements for retaliation under both Title VII and the Elliott Larsen Act.
No. 03-2600
Bellamy v. Fritz, et al.
Page 8

        To establish retaliation under Title VII, a plaintiff must show (1) that he engaged in
        a protected activity; (2) that he suffered an adverse employment action and (3) that
        the adverse action occurred because of the protected activity. The Elliott-Larsen Act,
        M.C.L. § 37.2701(a), requires the plaintiff to demonstrate that (1) he opposed
        violations of the Act or participated in an activity protected by the Act and (2) his
        opposition or participation was a “significant factor” in the adverse employment
        action. The causal connection between the adverse employment action and the
        protected activity . . . may be established by demonstrating that the adverse action
        was taken shortly after plaintiff filed the complaint and by showing that he was
        treated differently from other employees.

(Internal citations omitted). At the time General Motors terminated Bellamy’s contract employment,

she had not yet filed a complaint of discrimination, though she had contacted a lawyer and made

known to her co-workers and supervisors that she intended to sue, and her attorney eventually sent

a letter to General Motors. Even assuming, without deciding, that Bellamy was engaged in a
protected

activity, Bellamy has failed to establish the necessary “causal connection” between that activity and

her termination.

        In order to show a causal connection, a plaintiff must produce sufficient evidence
        from which an inference can be drawn that the adverse action would not have been
        taken had the plaintiff not filed a discrimination action [or otherwise engaged in
        protected activity]. Although no one factor is dispositive in establishing a causal
        connection, evidence that the defendant treated the plaintiff differently from
        identically situated employees or that the adverse action was taken shortly after the
        plaintiff’s exercise of protected rights is relevant to causation.

Allen v. Mich. Dept. of Corr., 165 F.3d 405, 413 (6th Cir. 1999) (internal citations omitted).

Although the burden of establishing a prima facie case is not onerous, Bellamy has failed to meet

it. Bellamy has not produced sufficient evidence to demonstrate a casual connection between any

protected activity and her discharge, other than pointing to the timing of her declarations of intent

to sue General Motors in May 2001, her lawyer’s letter in November, and her discharge in January
No. 03-2600
Bellamy v. Fritz, et al.
Page 9

2002. While she was discharged only six weeks after General Motors received her lawyer’s letter,

General Motors and Mesa point out that approximately four hundred workers were discharged and

Mesa notes that Bellamy “was Mesa’s only remaining employee at GM.” Mesa Br. at 31.

Moreover, Bellamy made her intentions to sue General Motors known as early as May 2001 and was

not discharged until more than seven months later. General Motors defends its discharge of Bellamy

by stating that it was merely a reduction in force, and notes that Bellamy has failed to show that any

identically situated employees were not released as part of General Motors’s force reduction.

        We, like the district court, find Bellamy’s arguments unpersuasive. The temporal connection

between her complaints and her discharge does not raise an inference that her termination would not

have occurred had she not complained, and she has failed to point to any identically situated

employees who were treated differently. Thus, even if she was engaging in protected activity, she

has not proffered sufficient evidence demonstrating the necessary causal connection between it and

her termination and her case cannot survive a motion for summary judgment.

                                                 IV.

        For the foregoing reasons, we AFFIRM the district court’s grant of summary judgment in

favor of the defendants.